DETAILED ACTION
Status of Claims: Claims 1-10, 16-20, 23-25, 27-28, and 34 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 16-18, 23, 24, 27, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 20180017629 A1).
Regarding Claim 1, Park et al. disclose a method for power-proportionally exchanging data comprising: obtaining first power information corresponding to a first device and first communication data corresponding to a first communication link between the first device and a second device (fig. 14; WFD obtains its battery level information for report) (paragraphs [0042] [0061] [0063]; control messages are exchanged to establish connection via WiFi-P2P for data session); receiving (fig. 14; receiving battery level information of the WFD Sink); determining one or more feasible operating modes from among a plurality of candidate operating modes, the plurality of candidate operating modes including one or more of an active mode, a passive mode, and a backscatter mode; calculating an optimal strategy for exchanging data with the second device based on the determined one or more feasible operating modes (paragraph [0011]; WFD source and WFD sink exchange battery status information between one another and determining operating mode for the communication module of WFD device to save power) (fig. 13; operating mode can be triggered to standby mode based on the battery level); and exchanging the data with the second device according to the calculated optimal strategy (paragraphs [0083-0084]; initiating or resuming or temporarily interrupting streaming between WFD source and WFD sink based on whether WFD has entered in standby mode or indicating a change in an active connector type, or shift to an on state (paragraph [0123])). 
Regarding Claim 2, Park et al. further suggest receiving, from the second device, second communication data corresponding to a second communication link between the first device and the second device (paragraphs [0061] [0063] and fig. 3; WFD device can elect TDLS link (different from Wi-Fi P2P) for connection. More than one paths (active path and alternative path) can be established between WFD source and WFD sink). 
Regarding Claim 3, Park et al. further suggest wherein the one or more feasible operating modes are determined based on one or more of the first power information, (paragraph [0011]; WFD source and WFD sink exchange battery status information between one another and determining operating mode for the communication module of WFD device to save power) (fig. 13; operating mode can be triggered to standby mode based on the battery level).
Regarding Claim 4, Park et al. further suggest wherein the first power information and the second power information comprise respective battery information, the battery information including one or more of a battery capacity and a battery availability (paragraph [0011]; WFD source and WFD sink exchange battery status information between one another and determining operating mode for the communication module of WFD device to save power) (fig. 14; WFD obtains its battery level information for report and receives battery level information of the WFD Sink).
Regarding Claim 7, Park et al. further suggest wherein the obtaining of the first communication data includes transmitting one or more probe packets to the second device over the first communication link (paragraphs [0056-0057]; beacon frame, probe request frame, and probe response frame are used for transmission between WFD source and WFD Sink).
Regarding Claim 16, Park et al. disclose a computing device comprising: an integrated radio configured with active radio functionality and passive radio functionality (paragraphs [0083-0084]; initiating or resuming or temporarily interrupting streaming between WFD source and WFD sink based on whether WFD has entered in standby mode or indicating a change in an active connector type, or shift to an on state (paragraph [0123])); the microcontroller being operable to: obtain first power information and first communication data corresponding to a first communication link with another computing device (fig. 14; WFD obtains its battery level information for report) (paragraphs [0042] [0061] [0063]; control messages are exchanged to establish connection via WiFi-P2P for data session); receive, from the other computing device, second power information and second communication data corresponding to a second communication link with the other computing data (fig. 14; receiving battery level information of the WFD Sink); determine one or more feasible operating modes from among a plurality of candidate operating modes, the one or more feasible operating modes being determined based, at least in part, on one or more of the first power information, the second power information, the first communication link information, and the second communication link information, the one or more feasible operating modes including one or more of an active mode, a passive mode, and a backscatter mode; calculate an optimal strategy for exchanging data with the other computing device, based on the one or more feasible operating modes (paragraph [0011]; WFD source and WFD sink exchange battery status information between one another and determining operating mode for the communication module of WFD device to save power) (fig. 13; operating mode can be triggered to standby mode based on the battery level); and exchange the data with the other computing device according to the calculated optimal strategy (paragraphs [0083-0084]; initiating or resuming or temporarily interrupting streaming between WFD source and WFD sink based on whether WFD has entered in standby mode or indicating a change in an active connector type, or shift to an on state (paragraph [0123])). 
Regarding Claim 17, Park et al. further suggest wherein the computing device can be configured as a transmitter or a receiver (fig. 13). 
Regarding Claim 18, Park et al. further suggest wherein the computing device is configured as a transmitter and operable to transmit the data to the other computing device configured as a receiver, the receiver being operable to receive the transmitted data from the transmitter (paragraphs [0056-0057]; beacon frame, probe request frame, and probe response frame are used for transmission between WFD source and WFD Sink). 
Regarding Claim 23, Park et al. further suggest wherein the integrated radio is at least one of a Bluetooth radio and a Wi-Fi radio, and wherein the passive radio functionality of the integrated radio includes a backscatter tag functionality and a backscatter reader functionality (paragraph [0095]). 
Regarding Claim 24, Park et al. further suggest wherein the first power information includes battery information corresponding to the computing device, and wherein the second power information includes battery information corresponding to the other computing device (paragraph [0011]; WFD source and WFD sink exchange battery status information between one another and determining operating mode for the communication module of WFD device to save power) (fig. 13; operating mode can be triggered to standby mode based on the battery level). 
Regarding Claim 27, Park et al. further suggest wherein the identifying of the first communication data includes transmitting one or more probe packets to the other (paragraphs [0056-0057]; beacon frame, probe request frame, and probe response frame are used for transmission between WFD source and WFD Sink). 
Regarding Claim 34, Park et al. further suggest an antenna switching module communicatively coupled to the microcontroller and the integrated radio, the antenna switching module being operable to select one of a plurality of antenna of the integrated radio (paragraph [0202]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8-10, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180017629 A1) in view of Medvedev et al. (US 20100067401 A1).
Regarding Claim 5, Park et al. disclose all the subject matter of the claimed invention as recited in claim 4 above without explicitly suggest wherein the first communication data and the second communication data comprise respective signal-to-noise ratios and bitrate information corresponding to each of the plurality of candidate operating modes. However, Medvedev et al. from the same or similar field of endeavor suggest wherein the first communication data and the second communication data comprise respective signal-to-noise ratios and bitrate information corresponding to each of the plurality of candidate operating modes (paragraph [0048]; transmission channels with different channel conditions and different received SNRs. Transmission rate is determined for transmission channels with different SNRs) (paragraph [0039]; a particular transmission mode may indicate transmission rate or information bit rate for that given mode long with SNR) (fig. 3; SNRs are obtained for the channel and corresponding transmission rate is determined. Transmission mode is chosen for data transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the bitrate information of the first communication data and the second communication data indicates maximum bitrates over the respective first communication link and second communication link for each of the plurality of candidate operating modes as suggested by Medvedev et al. The motivation would have been to provide a technique for selecting a suitable transmission mode in multiple channel communication system so that a particular transmission rate may be reliably achieved (paragraphs [0001] [0003]).
Regarding Claim 6, Medvedev et al. further suggest wherein the bitrate information of the first communication data and the second communication data indicates maximum bitrates over the respective first communication link and second communication link for each of the plurality of candidate operating modes (paragraph [0048]; transmission channels with different channel conditions and different received SNRs. Maximum transmission rate is determined for transmission channels with different SNRs) (paragraph [0039]; a particular transmission mode may indicate transmission rate or information bit rate for that given mode long with SNR). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the bitrate information of the first communication data and the second communication data indicates maximum bitrates over the respective first communication link and second communication link for each of the plurality of candidate operating modes as suggested by Medvedev et al. The motivation would have been to enable maximum transmission rate for a particular desired level of performance for the channels with varying SNRs (paragraph [0048]).
Regarding Claim 8, Medvedev et al. further suggest wherein the optimal strategy indicates an amount of time in which to exchange the data under each of the one or more feasible operating modes (paragraph [0071-0074]; factors may be adjusted resulting in effective SNR associated with data rate over a period. The information for the chosen transmission modes is then feed-backed). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the 
Regarding Claim 9, Medvedev et al. further suggest wherein the optimal strategy further indicates an order in which to exchange the data for the indicated amount of time under each of the one or more feasible operating modes (paragraphs [0039] [0058]; lookup table for supported transmission modes and required SNRs and rate for transmission channels for transmission mode selection suitable based on channel estimates).
Regarding Claim 10, Park et al. further suggest wherein the optimal strategy is at least partially proportional to the first power information and the second power information (paragraph [0011]; WFD source and WFD sink exchange battery status information between one another and determining operating mode for the communication module of WFD device to save power).
Regarding Claim 25, Park et al. disclose all the subject matter of the claimed invention as recited in claim 16 above without explicitly suggest wherein the first communication data and the second communication data comprise respective signal-to-noise ratios and bitrate information corresponding to each of the plurality of candidate operating modes. However, Medvedev et al. from the same or similar field of endeavor suggest wherein the first communication data and the second communication data comprise respective signal-to-noise ratios and bitrate information corresponding to (paragraph [0048]; transmission channels with different channel conditions and different received SNRs. Transmission rate is determined for transmission channels with different SNRs) (paragraph [0039]; a particular transmission mode may indicate transmission rate or information bit rate for that given mode long with SNR) (fig. 3; SNRs are obtained for the channel and corresponding transmission rate is determined. Transmission mode is chosen for data transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the bitrate information of the first communication data and the second communication data indicates maximum bitrates over the respective first communication link and second communication link for each of the plurality of candidate operating modes as suggested by Medvedev et al. The motivation would have been to provide a technique for selecting a suitable transmission mode in multiple channel communication system so that a particular transmission rate may be reliably achieved (paragraphs [0001] [0003]). 
Regarding Claim 28, Medvedev et al. further suggest wherein the optimal strategy indicates an amount of time in which to exchange the data under each of the one or more feasible operating modes (paragraph [0071-0074]; factors may be adjusted resulting in effective SNR associated with data rate over a period. The information for the chosen transmission modes is then feed-backed). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the optimal strategy indicates an amount of time in which to exchange the data under each .
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Remarks/Arguments
Applicant’s remarks/arguments, filed 11/10/2020, with respect to the rejection(s) of the claim(s) regarding Brideglall reference have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476